Citation Nr: 0331749	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals following laparotomy surgery.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right flank, with 
laceration of the liver, retained metallic foreign body and 
back pain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This appeal originates from a May 1999 rating decision by the 
Oakland, California, RO, that denied an evaluation in excess 
of 10 percent for residuals of a laparotomy and denied an 
evaluation in excess of 10 percent for evaluation of shell 
fragment wound, right flank, with laceration of the liver, 
retained metallic foreign body and back pain.  The appellant 
submitted a notice of disagreement with the decision in May 
2000, and a statement of the case was issued in June 2000.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in June 2000.  

The veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge in May 2003; a transcript of 
his testimony is of record.  


REMAND

The veteran asserts that the current 10 percent evaluations 
for his service-connected residuals of a laparotomy and 
residuals of a shell fragment wound to the right flank do not 
accurately reflect the severity of these disabilities.  

During his May 2003 Board hearing, the veteran testified that 
he underwent abdominal surgery in November 2002 for scar 
revision and for removal of wire sutures.  He said that he 
still had some remaining wire sutures and that whenever he 
bends over to pick something up the sutures hang themselves 
up on the side of his skin and either give him an incisional 
hernia or protrude through his skin requiring removal.  He 
said he didn't know if he currently had a hernia, but that an 
appointment was supposedly being made at the VA medical 
center in Palo Alto, California, for him to see another 
specialist for purposes of determining whether the remainder 
of his sutures should be removed.  Hence, in order to 
properly assess the present level of this disability, an 
attempt must be made to obtain the specialist's records as 
well as any other outstanding medical records.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board also notes that, in an April 2003 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his increased rating claims, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1) (2003).  
Unfortunately, the second page of the RO's letter is not in 
the claims file, so it is not clear whether, and how much 
time, the RO gave the veteran to submit the requested 
evidence.  However, the RO sent the veteran a similar letter 
in August 2001 regarding another claim not currently on 
appeal, and gave him 60 days to present evidence at the end 
of which time it was going to decide the claim.  Therefore, 
the Board will assume that the veteran was similarly given 60 
days to present evidence to support his increased rating 
claims.  Notably, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, and for due process 
consideration, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo further 
examination if deemed necessary) prior to adjudicating the 
claims on appeal.  See 38 U.S.C.A. § 5103A(d).  

The Board points out that during the pendency of this appeal, 
the criteria for evaluating skin disabilities, to include 
scars, were revised, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  As adjudication of the claim 
for residuals of a laparatomy surgery must include 
consideration of the former and revised applicable criteria 
(see Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991)), the RO should 
consider whether findings responsive to such criteria are 
needed.   In adjudicating the claim under the former and 
revised criteria, the RO should only consider the revised 
criteria as of the effective date of the changes.  See 
VAOPGCPREC 3-2000 (2000).  Moreover, the supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to the revised 
applicable criteria. 

Accordingly, these matters are remanded to the RO for the 
following action:

1.  The RO should request from the VAMC in 
Palo Alto, California, copies of all 
records pertinent to the veteran's 
residuals of laparatomy and shell fragment 
wound of the right flank, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization to enable it to 
obtain any additional, outstanding records 
of pertinent medical treatment for his 
service-connected residuals of laparatomy 
and shell fragment wound of the right 
flank.  The RO's letter should clearly 
explain that the veteran has a full one-
year for response.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (to include further examination of 
veteran, if needed) has been 
accomplished.  Particularly, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings for residuals of a 
laporatomy and residuals of a shell 
fragment wound, right flank, with 
lacerating liver, in light of all 
pertinent evidence and legal authority 
(to include the former and all revised 
criteria for rating diseases and injuries 
of the skin.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819 (in effect 
prior to August 30, 2002); Diagnostic 
Codes 7800-7833 (in effect as of August 
30, 2002).

7.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
the revised applicable criteria noted 
above, and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




